EXHIBIT 10.218

PLEDGE AND SECURITY AGREEMENT

MADE BY

EACH UNDERSIGNED EQUITYHOLDER

TO

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE

DATED AS OF AUGUST 26, 2008



--------------------------------------------------------------------------------

Table of Contents

 

          Page    ARTICLE I       RULES OF CONSTRUCTION AND DEFINED TERMS   

Section 1.1

  

Rules of Construction and Defined Terms

   1    ARTICLE II       PLEDGE   

Section 2.1

  

Pledge

   2    ARTICLE III       DELIVERY OF ISSUER PLEDGED COLLATERAL   

Section 3.1

  

Delivery of Issuer Pledged Collateral

   2

Section 3.2

  

Capital Securities

   3    ARTICLE IV       REPRESENTATIONS AND WARRANTIES   

Section 4.1

  

Representations and Warranties

   3    ARTICLE V       SUPPLEMENTS; FURTHER ASSURANCES   

Section 5.1

  

Supplements

   5

Section 5.2

  

Further Assurances

   6    ARTICLE VI       COVENANTS   

Section 6.1

  

No Liens

   6

Section 6.2

  

Notices

   6

Section 6.3

  

Voting Rights

   6

Section 6.4

  

Dividends and Distributions

   7

Section 6.5

  

Capital Securities

   7

Section 6.6

  

Legal Existence

   7

Section 6.7

  

Compliance with Laws

   7

Section 6.8

  

Taxes

   7

Section 6.9

  

Modifications

   8

Section 6.10

  

No Liquidation or Dissolution

   8

Section 6.11

  

Monies Held in Trust

   8

 

i



--------------------------------------------------------------------------------

Section 6.12

  

No Claims

   8

Section 6.13

  

No Amendment of Issuer Organizational Documents

   8

Section 6.14

  

Notice to Trustee

   8    ARTICLE VII       TRUSTEE APPOINTED ATTORNEY-IN-FACT   

Section 7.1

  

Trustee Appointed Attorney-In-Fact

   8    ARTICLE VIII       REASONABLE CARE   

Section 8.1

  

Reasonable Care

   9    ARTICLE IX       NO LIABILITY   

Section 9.1

  

No Liability

   9    ARTICLE X       REMEDIES UPON EVENT OF DEFAULT   

Section 10.1

  

Remedies Upon Event of Default

   9    ARTICLE XI       PURCHASE OF THE ISSUER PLEDGED COLLATERAL   

Section 11.1

  

Purchase of the Issuer Pledged Collateral

   11    ARTICLE XII       EXPENSES   

Section 12.1

  

Expenses

   12    ARTICLE XIII       NO WAIVER; REMEDIES   

Section 13.1

  

No Waiver; Remedies

   12    ARTICLE XIV       AMENDMENTS   

Section 14.1

  

Amendments

   12    ARTICLE XV       RELEASE; TERMINATION   

Section 15.1

  

Release; Termination

   12    ARTICLE XVI       NOTICES   

Section 16.1

  

Notices

   13

 

ii



--------------------------------------------------------------------------------

.    ARTICLE XVII       CONTINUING SECURITY INTEREST   

Section 17.1

  

Continuing Security Interest

   13    ARTICLE XVIII       SECURITY INTEREST ABSOLUTE   

Section 18.1

  

Security Interest Absolute

   14    ARTICLE XIX       INDEMNITY   

Section 19.1

  

Indemnity

   15    ARTICLE XX       OBLIGATIONS SECURED BY ISSUER PLEDGED COLLATERAL   

Section 20.1

  

Obligations Secured by Issuer Pledged Collateral

   15    ARTICLE XXI       SEVERABILITY   

Section 21.1

  

Severability

   15    ARTICLE XXII       COUNTERPARTS; EFFECTIVENESS   

Section 22.1

  

Counterparts; Effectiveness

   16    ARTICLE XXIII       REINSTATEMENT   

Section 23.1

  

Reinstatement

   16    ARTICLE XXIV       SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL   

Section 24.1

  

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

   16    ARTICLE XXV       GOVERNING LAW   

Section 25.1

  

GOVERNING LAW

   17    ARTICLE XXVI       TABLE OF CONTENTS AND HEADINGS   

Section 26.1

  

Table of Contents and Headings

   17

 

Annex A    Rules of Construction and Defined Terms

 

iii



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT, dated as of August 26, 2008, is made by each
undersigned Equityholder in favor of U.S. Bank National Association, a national
banking association, as the Trustee under the Indenture, as grantee hereunder.

W I T N E S S E T H :

WHEREAS, contemporaneous with the execution and delivery of this Pledge and
Security Agreement, pursuant to the Purchase and Sale Agreement, Indevus has
sold, transferred, conveyed, assigned, contributed and granted all of the
Purchased Assets to the Issuer, in consideration of the payment by the Issuer to
Indevus of the Purchase Price and the issuance by the Issuer to Indevus of all
of the Capital Securities of the Issuer owned by Indevus;

WHEREAS, contemporaneous with the execution and delivery of this Pledge and
Security Agreement, pursuant to the Indenture, the Issuer has issued its
Original Class A Notes to the Noteholders;

WHEREAS, in order to secure the repayment of such Original Class A Notes, the
Issuer shall, except as otherwise expressly provided therein, grant a security
interest in all of its property and rights to the Trustee for the benefit of the
Noteholders, including the Purchased Assets, its rights under the Purchase and
Sale Agreement, any Accounts and certain other collateral in accordance with the
terms and conditions thereof; and

WHEREAS, in addition to the grant of security interest by the Issuer to the
Trustee as set forth in the immediately preceding recital, in order to further
secure repayment of the Original Class A Notes, the Trustee desires that each
Equityholder pledge all of the Capital Securities of the Issuer owned by such
Equityholder to the Trustee for the benefit of the Noteholders;

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and in order to induce the Noteholders to purchase the Original
Class A Notes issued pursuant to the Indenture, each Equityholder agrees,
severally but not jointly, for the benefit of the Trustee on behalf of each
Noteholder, as follows:

ARTICLE I

RULES OF CONSTRUCTION AND DEFINED TERMS

Section 1.1 Rules of Construction and Defined Terms. The rules of construction
set forth in Annex A shall apply to this Pledge and Security Agreement and are
hereby incorporated by reference into this Pledge and Security Agreement as if
set forth fully in this Pledge and Security Agreement. Capitalized terms used
but not otherwise defined in this Pledge and Security Agreement shall have the
respective meanings given to such terms in Annex A, which is hereby incorporated
by reference into this Pledge and Security Agreement as if set forth fully in
this Pledge and Security Agreement. Not all terms defined in Annex A are used in
this Pledge and Security Agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE II

PLEDGE

Section 2.1 Pledge. As security for the payment and performance of the Secured
Obligations and subject to and in accordance with the provisions of this Pledge
and Security Agreement, each Equityholder hereby pledges, grants, assigns,
hypothecates, transfers and delivers (subject to Section 3.1) to the Trustee,
its successors and assigns, for the security and benefit of the Noteholders, a
continuing first priority security interest in all of such Equityholder’s right,
title and interest in, to and under the following property, whether now owned or
hereafter acquired (the “Issuer Pledged Collateral”):

(a) all of such Equityholder’s Capital Securities in the Issuer, whether now
owned or acquired in the future, and all certificates, agreements or other
instruments, if any, representing such Capital Securities (the “Issuer Pledged
Equity”);

(b) subject to Section 6.4, the right to receive all monies and property
representing a distribution in respect of the Issuer Pledged Equity of such
Equityholder (except for proceeds of the Notes to the extent not applicable to
any Redemption of the Notes), whether by way of dividend, redemption,
liquidation payments, repurchase or otherwise; and

(c) subject to Section 6.4, all proceeds of and to the Issuer Pledged Equity of
such Equityholder and any of the foregoing, including all shares, securities,
rights, monies or other property accruing, offered or issued at any time by way
of redemption, conversion, exchange, substitution, preference, option or
otherwise in respect of the Issuer Pledged Equity of such Equityholder;
provided, however, that all of the proceeds received or unbilled but to be
received by such Equityholder in respect of any sale, transfer or other
disposition of such Issuer Pledged Equity shall be excluded (x) to the extent
such Issuer Pledged Equity remains or concurrently therewith becomes subject to
this Pledge and Security Agreement and (y) such sale, transfer or other
disposition is permitted pursuant to Sections 6.1 and 17.1;

TO HAVE AND TO HOLD the Issuer Pledged Collateral of such Equityholder, together
with all right, title, interest, powers, privileges and preferences pertaining
or incidental thereto, unto the Trustee, its successors and assigns, forever,
subject to the terms and conditions set forth herein.

ARTICLE III

DELIVERY OF ISSUER PLEDGED COLLATERAL

Section 3.1 Delivery of Issuer Pledged Collateral. Contemporaneously with the
execution of this Pledge and Security Agreement, each Equityholder shall deliver
or cause to be delivered to the Trustee, to the extent not previously delivered,
(a) any and all certificates and other instruments evidencing the Issuer Pledged
Equity then held in the form of certificates or other instruments by such
Equityholder, together with undated stock powers or assignments of such
certificates duly executed and signed in blank, (b) any and all certificates or
other instruments or documents representing any of the Issuer Pledged Collateral
then held by such Equityholder and (c) all other property comprising part of the
Issuer Pledged Collateral then held in the form of certificates or other
instruments by such Equityholder with proper instruments of assignment or
transfer duly executed and such other instruments or documents as the Trustee
may reasonably request to effect the purposes contemplated hereby.

 

2



--------------------------------------------------------------------------------

Section 3.2 Capital Securities. If any Equityholder shall become entitled to
receive or shall receive, in respect of the Issuer Pledged Equity, any Capital
Securities, options, warrants, rights or other similar property, including any
certificate representing any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital (whether
as an addition to, in substitution of or in exchange for such Issuer Pledged
Equity or otherwise), such Equityholder agrees:

(a) to accept the same as the agent of the Trustee;

(b) to hold the same in trust on behalf of and for the benefit of the Trustee
and separate and apart from its other property; and

(c) to deliver any and all certificates or instruments evidencing the same to
the Trustee on or before the close of business on the fifth Business Day
following the receipt thereof by such Equityholder, in the exact form received,
with the endorsement or assignment in blank of such Equityholder when necessary
and with appropriate undated irrevocable proxies duly executed in blank (with
signatures properly guaranteed), to be held by the Trustee, subject to the terms
of this Pledge and Security Agreement, as additional Issuer Pledged Collateral.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties. As of the date hereof, each
Equityholder represents and warrants to the Trustee, severally but not jointly,
as follows:

(a) Such Equityholder has been duly organized, is validly existing and is in
good standing under the laws of its jurisdiction of organization and has all
licenses, permits, franchises and governmental authorizations necessary to carry
on its business as now being conducted and shall appoint and employ agents or
attorneys in each jurisdiction where it shall be necessary to take action under
this Pledge and Security Agreement. Such Equityholder is duly licensed or
qualified to do business in good standing in each jurisdiction in which such
qualification is required by law. Such Equityholder has the full power and
authority to own the property it purports to own and to carry on its business as
presently conducted and as proposed to be conducted. The jurisdiction of
organization and principal place of business of such Equityholder as of the date
hereof is set forth under such Equityholder’s signature hereto.

(b) Such Equityholder is the sole legal and beneficial owner of the Issuer
Pledged Collateral of such Equityholder, free and clear of any Lien other than
the Lien created pursuant to this Pledge and Security Agreement and the
Indenture or other Permitted Liens. No security agreement, financing statement
or other public notice with respect to all or any part of the Issuer Pledged
Collateral of such Equityholder is on file or of record in any public office,
except such as may have been filed in favor of the Trustee pursuant to this
Pledge and Security Agreement and the Indenture.

 

3



--------------------------------------------------------------------------------

(c) The consummation of the transactions contemplated hereby has been duly and
validly authorized by such Equityholder. Such Equityholder has full power to
execute and deliver this Pledge and Security Agreement and to perform its
obligations hereunder and to pledge all the Issuer Pledged Collateral of such
Equityholder pursuant to this Pledge and Security Agreement. This Pledge and
Security Agreement has been duly authorized, executed and delivered by such
Equityholder. This Pledge and Security Agreement constitutes a legal, valid and
binding obligation of such Equityholder enforceable against such Equityholder in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, moratorium or other similar laws affecting creditors’
rights generally and except as enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity). All
requisite action has been taken by such Equityholder to make this Pledge and
Security Agreement valid and binding upon such Equityholder.

(d) No consent of any other party (including directors, officers, partners,
members, managers or creditors of such Equityholder) and no government approval
is required that has not been obtained (i) for the execution, delivery and
performance by such Equityholder of this Pledge and Security Agreement and each
other Deal Document to which it is a party, (ii) for the pledge by such
Equityholder of the Issuer Pledged Collateral of such Equityholder pursuant to
this Pledge and Security Agreement or (iii) for the exercise by the Trustee of
the rights provided for in this Pledge and Security Agreement in respect of such
Equityholder or the remedies in respect of the Issuer Pledged Collateral of such
Equityholder pursuant to this Pledge and Security Agreement (except as may be
required (x) in connection with any disposition of all or any part of the Issuer
Pledged Collateral of such Equityholder under any laws affecting the offering
and sale of securities generally, (y) under applicable federal and state laws,
rules and regulations and applicable interpretations thereof providing for the
supervision or regulation of the banking or trust businesses generally and
applicable to the Trustee and (z) with respect to the Trustee as a result of any
relationship that the Trustee may have with Persons not parties to, or any
activity or business the Trustee may conduct other than pursuant to, any of the
Deal Documents).

(e) The execution and delivery of this Pledge and Security Agreement
concurrently with the delivery to the Trustee of the certificates and other
items contemplated by Section 3.1 and the taking of the actions described in
Section 3.2 constitute “control” of the Issuer Pledged Equity of such
Equityholder described in Section 8-106(b) of the UCC and create a valid
security interest in the Issuer Pledged Collateral of such Equityholder securing
the Secured Obligations, and such Equityholder has done such other acts, if any,
reasonably requested by the Trustee to perfect the security interest in the
Issuer Pledged Collateral of such Equityholder granted hereunder (including
permitting the Trustee to file any appropriate UCC financing statement against
such Equityholder).

(f) The execution, delivery and performance of this Pledge and Security
Agreement and the consummation of the transactions contemplated by this Pledge
and Security Agreement do not (i) violate the provisions of the organizational
documents of such Equityholder, (ii) violate the provisions of any Applicable
Law (including any usury law), regulation or order of any Governmental Authority
applicable to such Equityholder except where such violation would not have or
would not be reasonably expected to have a Material Adverse Effect, (iii) result
in a breach of, or constitute a default under, any material agreement relating
to

 

4



--------------------------------------------------------------------------------

the management or affairs of such Equityholder, or any indenture, credit
agreement or loan agreement or any other similar material agreement, lease or
instrument to which such Equityholder is a party or by which such Equityholder
or any of its material properties may be bound (which default or breach has not
been permanently waived by the other party to such document) or (iv) result in
or create any Lien (other than Permitted Liens) under, or require any consent
that has not been obtained under, any indenture (including the Indenture),
credit agreement or loan agreement or any other material agreement, instrument
or document or the provisions of any order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority, binding upon such
Equityholder, the Issuer Pledged Collateral of such Equityholder or any of such
Equityholder’s material properties.

(g) There are no proceedings and there is no action, suit or proceeding at law
or in equity or by or before any Governmental Authority now pending against such
Equityholder or, to the best knowledge of such Equityholder, threatened against
such Equityholder that questions the validity or legality of or seeks damages in
connection with this Pledge and Security Agreement or that seeks to prevent the
consummation of any of the transactions contemplated by this Pledge and Security
Agreement.

(h) All of the Issuer Pledged Equity of such Equityholder has been duly
authorized and validly issued and is fully paid and non-assessable.

(i) The number of limited liability company interests of Issuer Pledged Equity
held by such Equityholder as of the date hereof is set forth under such
Equityholder’s signature hereto.

ARTICLE V

SUPPLEMENTS; FURTHER ASSURANCES

Section 5.1 Supplements. Each Equityholder agrees that, at any time and from
time to time, at such Equityholder’s expense and upon the Trustee’s reasonable
request and without assuming any obligation for which it is not otherwise
liable, such Equityholder will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary in
the reasonable discretion of the Trustee, in order to perfect the security
interest of the Trustee in the Issuer Pledged Collateral of such Equityholder
and to carry out the provisions of this Pledge and Security Agreement or to
enable the Trustee to exercise and enforce its rights and remedies hereunder
with respect to any Issuer Pledged Collateral of such Equityholder. Each
Equityholder also agrees that, at any time and from time to time, at such
Equityholder’s expense and upon the request of the Trustee at the Direction of
Noteholders of a majority of the Outstanding Principal Balance of the Notes and
without assuming any obligation for which it is not otherwise liable, such
Equityholder will file (or cause to be filed) such UCC financing statements or
continuation statements, or amendments thereto, and such other instruments or
notices as may be necessary or that the Trustee may request at the Direction of
Noteholders of a majority of the Outstanding Principal Balance of the Notes in
order to perfect and preserve the security interests and other rights granted or
purported to be granted to the Trustee hereby in respect of the Issuer Pledged
Collateral of such Equityholder. With respect to the foregoing and the grant of
the security interest hereunder, each Equityholder hereby authorizes the Trustee
to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Issuer Pledged Collateral of such
Equityholder.

 

5



--------------------------------------------------------------------------------

Section 5.2 Further Assurances. If any Equityholder fails to perform any
agreement contained herein on its part after receipt of a written request to do
so from the Trustee (it being understood that no such request need be given
after the occurrence and during the continuance of an Event of Default), the
Trustee may itself perform, or cause performance of, such agreement, in which
case the reasonable expenses of the Trustee, including the fees and expenses of
its counsel, incurred in connection therewith shall be payable by such
Equityholder under Section 12.1 to the extent such Equityholder would have
otherwise been responsible therefor under this Pledge and Security Agreement.

ARTICLE VI

COVENANTS

Section 6.1 No Liens. Each Equityholder agrees that, without the consent of the
Trustee pursuant to Section 9.1 or Section 9.2 of the Indenture, as applicable,
it will not (a) sell or otherwise dispose of the Issuer Pledged Collateral of
such Equityholder or any interest therein or (b) except for Permitted Liens,
create or permit to exist any Lien upon or with respect to any of the Issuer
Pledged Collateral of such Equityholder or any interest therein; provided,
however, that, so long as no Default in respect of the payment of principal,
Premium, if any, and interest on any Notes or Event of Default has occurred and
is continuing in respect of which such Equityholder has received written notice
from the Trustee or otherwise has actual knowledge thereof, each Equityholder
will be entitled to sell, transfer, assign, convey, contribute or grant the
Issuer Pledged Equity of such Equityholder (x) subject to the lien of this
Pledge and Security Agreement and (y) so long as (i) such Issuer Pledged Equity
in the hands of each transferee remain subject to the pledge under this Pledge
and Security Agreement, (ii) the Trustee shall have been provided with an
Opinion of Counsel as to the continuing validity of such pledge and perfection
of the security interest of the Trustee therein and a written acknowledgement
from the transferee that it is acquiring such Issuer Pledged Equity subject to
such pledge and security interest and making representations and warranties to
the effect set forth in Article IV, (iii) the transferee agrees in writing for
the benefit of the Trustee to be bound by the provisions of this Pledge and
Security Agreement and (iv) the transferee is not subject to U.S. federal
withholding tax in respect of the Royalties.

Section 6.2 Notices. Each Equityholder shall promptly provide the Trustee with
copies of all notices and other communications received by such Equityholder
with respect to any Issuer Pledged Collateral registered in the name of such
Equityholder that could adversely affect in any material respect the validity,
perfection or priority of the pledge of the Issuer Pledged Collateral owned by
it pursuant to this Pledge and Security Agreement.

Section 6.3 Voting Rights. So long as any Equityholder is the owner of the
Issuer Pledged Collateral of such Equityholder, notwithstanding anything to the
contrary in this Pledge and Security Agreement or any other Deal Document,
unless an Event of Default has occurred and is continuing in respect of which
such Equityholder has received written notice from the Trustee or otherwise has
actual knowledge thereof, such Equityholder may exercise any and all voting and
consensual powers pertaining to the Issuer Pledged Collateral of such
Equityholder or

 

6



--------------------------------------------------------------------------------

any part thereof. If an Event of Default has occurred and is continuing in
respect of which such Equityholder has received written notice from the Trustee,
no Equityholder shall be entitled to exercise any of the powers described in the
preceding sentence, which shall be exercised exclusively by the Trustee.

Section 6.4 Dividends and Distributions. So long as no Event of Default has
occurred and is continuing, each Equityholder may receive and retain any
dividends and other distributions on the Issuer Pledged Equity of such
Equityholder. If an Event of Default has occurred and is continuing, no
Equityholder shall be entitled to receive any subsequent dividends or other
distributions on the Issuer Pledged Equity of such Equityholder and, unless
otherwise agreed by the Senior Trustee at the Direction of Noteholders of a
majority of the Outstanding Principal Balance of the Senior Class of Notes, all
such subsequent dividends and other distributions shall constitute Issuer
Pledged Collateral of such Equityholder.

Section 6.5 Capital Securities. Each Equityholder agrees that it will not accept
any Capital Securities or other equity ownership interests, any rights or
options to acquire any Capital Securities or other equity ownership interests or
other securities, each in addition to or in substitution for the Issuer Pledged
Collateral of such Equityholder, without prior written consent from the Trustee
pursuant to Section 9.1 or Section 9.2 of the Indenture, as applicable, unless
the foregoing are pledged to the Trustee pursuant hereto.

Section 6.6 Legal Existence. Each Equityholder shall preserve and maintain
(a) its legal existence as an entity in good standing under the laws of its
jurisdiction of organization and (b) its qualification to do business in every
jurisdiction where the ownership of its properties and the nature of its
business require it to be so qualified and where the failure to be so qualified
would have a material adverse effect on the security interest created by this
Pledge and Security Agreement in respect of the Issuer Pledged Collateral owned
by it; provided, however, that a Change of Control shall not be deemed a
violation of this Section 6.6.

Section 6.7 Compliance with Laws. Each Equityholder shall comply with all laws,
and obtain, maintain and comply with all government approvals as shall now or
hereafter be necessary under Applicable Law, in each case in connection with the
making and performance by such Equityholder of any material provision of this
Pledge and Security Agreement in respect of the Issuer Pledged Collateral owned
by it.

Section 6.8 Taxes. Each Equityholder shall pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its properties prior to the date on which penalties attach
thereto, and all lawful claims that, if unpaid, could reasonably be expected to
become a Lien (other than a Permitted Lien) upon the Issuer Pledged Collateral
of such Equityholder, unless such matters are being challenged by such
Equityholder in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (a) appropriate reserves shall have been made
therefor and (b) in the case of a charge or claim that has become a Lien, such
proceedings conclusively operate to stay such charge or claim, and such
Equityholder will promptly pay or cause to be paid any valid, final judgment
enforcing any such tax, assessment, charge, levy or claim and cause the same to
be satisfied of record.

 

7



--------------------------------------------------------------------------------

Section 6.9 Modifications. No Equityholder shall, without the prior written
consent of the Trustee pursuant to Section 9.1 or Section 9.2 of the Indenture,
as applicable, agree to or permit (a) the cancellation or termination of any of
the organizational documents of the Issuer, except upon the expiration of the
stated term thereof (but in no event prior to the Final Legal Maturity Date), or
(b) any amendment, supplement or modification of, or waiver with respect to, any
of the provisions of any of such organizational documents, if any such
amendment, supplement, modification or waiver would result in a material adverse
change in respect of the validity, perfection or priority of the pledge of the
Issuer Pledged Collateral owned by it pursuant to this Pledge and Security
Agreement or the exercise of the rights by the Trustee of the rights granted to
it hereunder in respect thereof.

Section 6.10 No Liquidation or Dissolution. Without the prior written direction
by the Trustee pursuant to Section 9.1 or Section 9.2 of the Indenture, as
applicable, no Equityholder shall take any action to liquidate, dissolve or
terminate the Issuer, or to authorize or cause any such liquidation, dissolution
or termination, until all of the Secured Obligations are paid in full.

Section 6.11 Monies Held in Trust. Subject to Section 2.1(c) and Section 6.4,
each Equityholder shall hold all monies received by it that constitute Issuer
Pledged Collateral of such Equityholder (including any payment or other benefit
in breach of this Section 6.11 or Section 6.12) in trust for the Trustee, in
order to satisfy the Secured Obligations pursuant to the direction of the
Trustee.

Section 6.12 No Claims. Subject to Section 6.4, no Equityholder shall claim
payment, whether directly or by set-off, lien, counterclaim or otherwise, of any
amount that may be or has become due to such Equityholder from the Issuer (other
than Expenses in accordance with Section 3.7(a) of the Indenture) until all of
the Secured Obligations have been paid in full, other than if any amount
received in respect thereof becomes Issuer Pledged Collateral or is entitled
thereto or to prevent a claim from becoming time-barred.

Section 6.13 No Amendment of Issuer Organizational Documents. Each Equityholder
agrees not to amend, waive or modify any provision in the Issuer Organizational
Documents in a manner materially adverse to the Noteholders.

Section 6.14 Notice to Trustee. Upon any sale, transfer, assignment, conveyance,
contribution or granting of any Issuer Pledged Equity by an Equityholder, such
Equityholder shall cause the transferee (and, if any Issuer Pledged Equity is
retained by such Equityholder, the Equityholder) to provide the Trustee with
executed signature pages to this Pledge and Security Agreement, which shall set
forth the number of limited liability company interests of Issuer Pledged Equity
held by the transferee and, if applicable, such Equityholder.

ARTICLE VII

TRUSTEE APPOINTED ATTORNEY-IN-FACT

Section 7.1 Trustee Appointed Attorney-In-Fact. Each Equityholder hereby
appoints the Trustee, or any Person (including any officer or agent) whom the
Trustee may designate, as such Equityholder’s true and lawful attorney-in-fact,
with full irrevocable power and authority in the place and stead of such
Equityholder and in the name of such Equityholder or in its own

 

8



--------------------------------------------------------------------------------

name, at such Equityholder’s cost and expense, from time to time in the
Trustee’s reasonable discretion to take any action and to execute any instrument
that the Trustee may reasonably deem necessary or advisable to enforce its
rights under this Pledge and Security Agreement, including authority to receive,
endorse and collect all instruments made payable to such Equityholder
representing any distribution, interest payment or other payment in respect of
the Issuer Pledged Collateral of such Equityholder or any part thereof and to
give full discharge for the same and to sign, complete and deliver all
transfers, proxies and letters of resignation; provided, however, that the
Trustee will not exercise its powers under this Section 7.1 unless so instructed
by the Trustee or the Noteholders pursuant to and in accordance with the
Indenture.

ARTICLE VIII

REASONABLE CARE

Section 8.1 Reasonable Care. The Trustee shall be deemed to have exercised
reasonable care in the custody and preservation of the Issuer Pledged Collateral
in its possession if the Issuer Pledged Collateral is accorded treatment
substantially equivalent to that which the Trustee accords its own property of
the type of which the Issuer Pledged Collateral consists, it being understood
that the Trustee shall have no responsibility for (a) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Issuer Pledged Collateral, whether or not the
Trustee has or is deemed to have knowledge of such matters, or (b) taking any
necessary steps to preserve rights against any parties with respect to any
Issuer Pledged Collateral absent its gross negligence or willful misconduct.

ARTICLE IX

NO LIABILITY

Section 9.1 No Liability. Neither the Trustee nor any of its directors,
officers, employees or agents shall be deemed to have assumed any of the
liabilities or obligations of any Equityholder as a result of the pledge and
security interest granted under or pursuant to this Pledge and Security
Agreement. In the absence of gross negligence or willful misconduct, the Trustee
or any of its directors, officers, employees or agents shall not be liable for
any failure to collect or realize upon the Secured Obligations or any collateral
security or guarantee therefor, or any part thereof, or for any delay in so
doing nor shall it be under any obligation to take any action whatsoever with
regard thereto.

ARTICLE X

REMEDIES UPON EVENT OF DEFAULT

Section 10.1 Remedies Upon Event of Default. Subject to Section 4.3 of the
Indenture and to the extent permitted by Applicable Law, if an Event of Default
shall have occurred and be continuing and the Trustee shall have given written
notice of such Event of Default to the Equityholders:

(a) The Trustee may exercise the power of attorney described in Section 7.1 with
respect to any of the certificates or other instruments delivered pursuant to
Section 3.1 with respect to the Issuer Pledged Collateral and may sign, complete
and deliver all transfers, proxies

 

9



--------------------------------------------------------------------------------

and letters of resignation and do all acts and things that the Trustee may in
its absolute discretion specify to enable or assist the Trustee to perfect or
improve its security over the Capital Securities, to vest ownership of the
Capital Securities in the Trustee or its nominee, to provide that the Trustee is
registered as the holder of the Capital Securities, to exercise any rights or
powers attaching to the Capital Securities, to sell the Capital Securities or
otherwise to enforce any of the rights of the Trustee under this Pledge and
Security Agreement.

(b) The Trustee may exercise in respect of the Issuer Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC,
to the extent permitted by Applicable Law or the UCC as then in effect in any
applicable jurisdiction, and the Trustee may also in its sole discretion,
without notice except as specified below or except as required by mandatory
provisions of the UCC and other Applicable Law, sell the Issuer Pledged
Collateral or any part thereof in one or more parcels at public or private sale
or at any of the Trustee’s offices or elsewhere, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as the
Trustee may deem commercially reasonable, irrespective of the impact of any such
sales on the market price of the Issuer Pledged Collateral at any such sale.
Each purchaser at any such sale shall hold the property, sold absolutely, free
from any claim or right on the part of any Equityholder, and each Equityholder
hereby waives (to the extent permitted by law) all rights of redemption, stay
and/or appraisal that it now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted. Each Equityholder
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to such Equityholder of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. The Trustee shall not be obligated to make any sale of Issuer
Pledged Collateral regardless of notice of sale having been given. The Trustee
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. The Trustee shall incur
no liability as a result of the sale of the Issuer Pledged Collateral, or any
part thereof, at any public or private sale. Each Equityholder hereby waives any
claims against the Trustee arising by reason of the fact that the price at which
any Issuer Pledged Collateral may have been sold at such a private sale was less
than the price that might have been obtained at a public sale, even if the
Trustee accepts the first offer received and does not offer such Issuer Pledged
Collateral to more than one offeree.

(c) Each Equityholder recognizes that the Trustee may elect in its sole
discretion to sell all or a part of the Issuer Pledged Collateral to one or more
purchasers in privately negotiated transactions in which the purchasers will be
obligated to agree, among other things, to acquire the Issuer Pledged Collateral
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Equityholder acknowledges that any such private sales may
be at prices and on terms less favorable than those obtainable through a public
sale (including a public offering made pursuant to a registration statement
under the Securities Act), and the Equityholders and the Trustee agree that such
private sales shall be deemed to have been made in a commercially reasonable
manner and that the Trustee has no obligation to engage in public sales or to
delay sale of any Issuer Pledged Collateral to permit the Issuer to register the
Issuer Pledged Collateral for a form of public sale thereof requiring
registration under the Securities Act.

 

10



--------------------------------------------------------------------------------

(d) Any cash held by the Trustee as Issuer Pledged Collateral and all cash
proceeds received by the Trustee in respect of any sale of, collection from or
other realization upon all or any part of the Issuer Pledged Collateral shall,
as soon as reasonably practicable, be applied (after payment of any amounts
payable to the Trustee pursuant to Section 12.1) by the Trustee first to the
payment of the costs and expenses of such sale, collection or other realization,
if any, including reasonable out-of-pocket costs and expenses of the Trustee
(including the reasonable fees and out-of-pocket expenses of its counsel), and
all reasonable expenses, liabilities and advances made or incurred by the
Trustee in connection therewith, second to the payment of the Secured
Obligations in accordance with the terms of the Indenture and third to each
Equityholder or its successors or assigns in respect to its respective Issuer
Pledged Collateral as indicated in the signature page hereto (or pursuant to
Section 6.14).

(e) Each Equityholder agrees that:

(i) in any sale of any of the Issuer Pledged Collateral whenever an Event of
Default shall have occurred and be continuing, the Trustee is hereby authorized
to comply with any limitation or restriction in connection with such sale as it
may be advised by counsel is necessary in order to:

(A) avoid any violation of Applicable Law (including compliance with such
procedures as may restrict the number of prospective bidders and purchasers,
require that such prospective bidders and purchasers have certain qualifications
and restrict such prospective bidders and purchasers to Persons who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such Issuer
Pledged Collateral); or

(B) obtain any required approval of the sale or of the purchaser by any
Governmental Authority or official; and

(ii) such compliance shall not result in such sale being considered or deemed
not to have been made in a commercially reasonable manner, nor shall the Trustee
be liable or accountable to any Equityholder for any discount allowed by the
reason of the fact that such Issuer Pledged Collateral is sold in compliance
with any such limitation or restriction.

ARTICLE XI

PURCHASE OF THE ISSUER PLEDGED COLLATERAL

Section 11.1 Purchase of the Issuer Pledged Collateral. Any Equityholder may,
but shall not be required to, bid on and be a purchaser of the Issuer Pledged
Collateral or any part thereof (including any Issuer Pledged Collateral of such
Equityholder) or any right or interest therein at any sale thereof, whether
pursuant to foreclosure, power of sale or otherwise hereunder and the Trustee
may apply the purchase price to the payment of the Secured Obligations secured
hereby. Any purchaser of all or any part of the Issuer Pledged Collateral shall,
upon any such purchase, acquire good title to the Issuer Pledged Collateral so
purchased, free of the security interests created by this Pledge and Security
Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE XII

EXPENSES

Section 12.1 Expenses. Each Equityholder will upon demand pay to the Trustee the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and the Trustee, and any transfer
taxes, in each case payable upon sale of the Issuer Pledged Collateral of such
Equityholder, which the Trustee may incur solely in connection with (a) the
custody or preservation of, or the sale of, collection from or other realization
upon, any of the Issuer Pledged Collateral of such Equityholder, (b) the
exercise or enforcement of any of the rights of the Trustee hereunder against
such Equityholder or the Issuer Pledged Collateral of such Equityholder, (c) the
failure by such Equityholder to perform or observe any of the provisions hereof
or (d) the administration of this Pledge and Security Agreement in respect of
such Equityholder. Any amount payable by an Equityholder pursuant to this
Section 12.1 shall be payable upon demand and shall constitute Secured
Obligations secured hereby.

ARTICLE XIII

NO WAIVER; REMEDIES

Section 13.1 No Waiver; Remedies. No failure or delay on the part of the Trustee
to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Trustee of any right,
power or remedy preclude any additional exercise by the Trustee of such right,
power or remedy. The remedies herein provided are to the fullest extent
permitted by law cumulative and are not exclusive of any remedies provided by
law. No notice to or demand on any Equityholder in any case shall entitle such
Equityholder to any other or further notice or demand in similar or other
circumstances.

ARTICLE XIV

AMENDMENTS

Section 14.1 Amendments. No waiver, amendment, modification or termination of
any provision of this Pledge and Security Agreement, or consent to any departure
by any Equityholder therefrom, shall in any event be effective without the
written concurrence of the Trustee pursuant to Section 9.1 or Section 9.2 of the
Indenture, as applicable, and (except as otherwise provided in Section 15.1)
none of the Issuer Pledged Collateral shall be released without the written
consent of the Trustee pursuant to Section 9.1 or Section 9.2 of the Indenture,
as applicable. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

ARTICLE XV

RELEASE; TERMINATION

Section 15.1 Release; Termination. Upon payment and performance in full of the
Secured Obligations or discharge of the Indenture pursuant to Section 11.1 of
the Indenture, this Pledge and Security Agreement shall terminate automatically,
and the Trustee (a) upon written

 

12



--------------------------------------------------------------------------------

request by any Equityholder shall promptly deliver to such Equityholder any
remaining Issuer Pledged Collateral of such Equityholder and money received in
respect thereof in its possession, and all documents, agreements or instruments
representing the Issuer Pledged Collateral of such Equityholder held by the
Trustee prior to such termination, and (b) upon written request by any
Equityholder, shall promptly execute and deliver to such Equityholder and, if
necessary, file or record, at such Equityholder’s expense, all such
documentation (including UCC termination statements) necessary to release, and
evidence the release of, the liens on the Issuer Pledged Collateral of such
Equityholder, such documentation to be prepared by such Equityholder and
delivered to the Trustee. If the Trustee fails to promptly deliver or file or
record the UCC termination statements referred to in, and in accordance with,
clause (b) in the immediately preceding sentence, then such Equityholder may
file or record such UCC termination statements.

ARTICLE XVI

NOTICES

Section 16.1 Notices. All Notices shall be in writing and shall be effective
(a) upon receipt when sent through the mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, (b) upon receipt when sent by
an overnight courier, (c) on the date personally delivered to an authorized
officer of the party to which sent, (d) on the date transmitted by legible
telecopier transmission with a confirmation of receipt or (e) in the case of any
report that is of a routine nature, on the date sent by first class mail or
overnight courier or transmitted by legible telecopier transmission, in all
cases, with a copy emailed to the recipient at the applicable address, addressed
to an Equityholder as set forth under such Equityholder’s signature hereto and
to the Trustee in accordance with Section 12.5 of the Indenture. Each party
hereto may, by notice given in accordance herewith to each other party hereto,
designate any further or different address to which subsequent Notices shall be
sent.

ARTICLE XVII

CONTINUING SECURITY INTEREST

Section 17.1 Continuing Security Interest. This Pledge and Security Agreement
shall create a continuing Lien in the Issuer Pledged Collateral and remain in
full force and effect until the release thereof pursuant to Section 15.1 or the
sale thereof pursuant to Section 11.1, shall be binding upon each Equityholder
and its respective successors, transferees and assigns and shall inure to the
benefit of and be enforceable by the Trustee and its successors, transferees and
assigns; provided, however, that no Equityholder may (unless otherwise permitted
under the terms of the Indenture) assign any of its obligations hereunder
without the prior written consent of the Noteholders or the Trustee pursuant to
the Indenture (provided, however, that, so long as no Default in respect of the
payment of principal, Premium, if any, and interest on any Notes or Event of
Default has occurred and is continuing in respect of which such Equityholder has
received written notice from the Trustee or otherwise has actual knowledge
thereof, each Equityholder will be entitled to sell, transfer, assign, convey,
contribute or grant the Issuer Pledged Equity of such Equityholder (x) subject
to the lien of this Pledge and Security Agreement and (y) so long as (i) such
Issuer Pledged Equity in the hands of each transferee remain subject to the
pledge under this Pledge and Security Agreement, (ii) the Trustee shall

 

13



--------------------------------------------------------------------------------

have been provided with an Opinion of Counsel as to the continuing validity of
such pledge and perfection of the security interest of the Trustee therein and a
written acknowledgement from the transferee that it is acquiring such Issuer
Pledged Equity subject to such pledge and security interest and making
representations and warranties to the effect set forth in Article IV and
(iii) the transferee agrees in writing for the benefit of the Trustee to be
bound by the provisions of this Pledge and Security Agreement). The Trustee and
the Noteholders may assign or otherwise transfer any indebtedness held by any of
them secured by this Pledge and Security Agreement to any other Person in
accordance with the Indenture, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to the Trustee herein or
otherwise.

ARTICLE XVIII

SECURITY INTEREST ABSOLUTE

Section 18.1 Security Interest Absolute. All rights of the Trustee and security
interests hereunder, and all obligations of each Equityholder hereunder, shall
be absolute and unconditional irrespective of, and each Equityholder hereby
irrevocably waives vis-à-vis the Trustee any defenses it may now have or may
hereafter acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any of the Deal Documents or any
other agreement or instrument relating thereto (other than against the Trustee);

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Deal Documents or any other agreement
or instrument relating thereto, including any increase in the Secured
Obligations resulting from the extension of additional credit;

(c) any taking, exchange, surrender, release or non-perfection of any Issuer
Pledged Collateral or any other collateral securing the Secured Obligations, or
any release or amendment or waiver of or consent to any departure from any
guaranty, for all or any of the Secured Obligations;

(d) any manner of application of any other collateral, or proceeds thereof, to
all or any of the Secured Obligations, or any manner of sale or other
disposition of any other collateral securing all or any of the Secured
Obligations or any other obligations of the Issuer under or in respect of the
Deal Documents or of any other assets of the Issuer;

(e) any change, restructuring or termination of the limited liability company
structure or existence of the Issuer;

(f) the release or reduction of liability of any guarantor or surety with
respect to the Secured Obligations; or

(g) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation to the Trustee that might
otherwise constitute a defense available to, or a discharge of, the obligations
of any Equityholder.

 

14



--------------------------------------------------------------------------------

ARTICLE XIX

INDEMNITY

Section 19.1 Indemnity. Each Equityholder agrees, jointly and severally, to
indemnify, reimburse, defend and save and hold the Trustee and its officers,
directors, employees, trustees, agents, advisors and affiliates (each, an
“Indemnitee” and, collectively, the “Indemnitees”) harmless from and against,
and shall pay on demand, any and all liabilities, losses, obligations, damages,
injuries, penalties, claims, demands, actions, suits, judgments and any and all
costs and expenses (including attorneys’ fees and disbursements) of whatsoever
kind and nature imposed on, asserted against or incurred by any of the
Indemnitees solely (a) in connection with the custody or preservation of, or the
sale of, collection from or other realization upon, any of the Issuer Pledged
Collateral of such Equityholder pursuant to the exercise or enforcement of any
of the rights of the Trustee hereunder, (b) in connection with the failure by
such Equityholder to perform or observe any of the provisions hereof to be
performed by it or (c) arising out of or in connection with or resulting from
this Pledge and Security Agreement and the transactions contemplated hereby in
respect of such Equityholder, excluding those arising out of the gross
negligence or willful misconduct of any Indemnitee. Each Indemnitee agrees to
use its best efforts to promptly notify the indemnitor(s) of any assertion of
any such liability, damage, injury, penalty, claim, demand, action, judgment or
suit of which such Indemnitee has knowledge.

The obligations of each Equityholder in this Section 19.1 shall survive the
termination of this Pledge and Security Agreement.

ARTICLE XX

OBLIGATIONS SECURED BY ISSUER PLEDGED COLLATERAL

Section 20.1 Obligations Secured by Issuer Pledged Collateral. Any amounts paid
by any Indemnitee as to which such Indemnitee has the right to indemnification,
and any amounts paid by the Trustee in preservation of any of its rights or
interest in the Issuer Pledged Collateral, shall constitute Secured Obligations
secured by the Issuer Pledged Collateral.

ARTICLE XXI

SEVERABILITY

Section 21.1 Severability. Any provision of this Pledge and Security Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Where provisions
of any law or regulation resulting in such prohibition or unenforceability may
be waived, they are hereby waived by the parties hereto to the full extent
permitted by law so that this Pledge and Security Agreement shall be deemed a
valid, binding agreement in accordance with its terms.

 

15



--------------------------------------------------------------------------------

ARTICLE XXII

COUNTERPARTS; EFFECTIVENESS

Section 22.1 Counterparts; Effectiveness. This Pledge and Security Agreement and
any amendments, waivers, consents or supplements may be executed in
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. This Pledge and Security Agreement shall become effective upon
the execution and delivery of a counterpart hereof by each of the parties
hereto.

ARTICLE XXIII

REINSTATEMENT

Section 23.1 Reinstatement. This Pledge and Security Agreement shall continue to
be effective or be reinstated, as the case may be, if at any time any amount
received by the Trustee hereunder or pursuant hereto is rescinded or must
otherwise be restored or returned by the Trustee, as the case may be, upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Equityholder or upon the appointment of any intervenor or conservator of, or
trustee or similar official for, any Equityholder or any substantial part of its
assets, or upon the entry of an order by a bankruptcy court avoiding the payment
of such amount, or otherwise, all as though such payments had not been made.

ARTICLE XXIV

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

Section 24.1 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE AND SECURITY
AGREEMENT OR ANY DOCUMENT RELATED HERETO MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND EACH
EQUITYHOLDER HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS RESPECTIVE
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH EQUITYHOLDER AND THE TRUSTEE HEREBY IRREVOCABLY WAIVE
TRIAL BY JURY, AND EACH EQUITYHOLDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

(b) EACH EQUITYHOLDER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE SENDING OF
COPIES THEREOF BY FEDERAL EXPRESS OR OTHER OVERNIGHT COURIER COMPANY, TO SUCH
EQUITYHOLDER AT ITS ADDRESS SPECIFIED BY SECTION 16.1, SUCH SERVICE TO BECOME
EFFECTIVE FOUR DAYS AFTER DELIVERY TO SUCH COURIER COMPANY.

 

16



--------------------------------------------------------------------------------

(c) NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE TRUSTEE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY EQUITYHOLDER IN ANY OTHER JURISDICTION.

ARTICLE XXV

GOVERNING LAW

Section 25.1 GOVERNING LAW. THIS PLEDGE AND SECURITY AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE
OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW
OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS, EXCEPT TO THE EXTENT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR THE REMEDIES HEREUNDER, ARE
GOVERNED BY THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

ARTICLE XXVI

TABLE OF CONTENTS AND HEADINGS

Section 26.1 Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Pledge and Security Agreement have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Pledge and Security
Agreement as of the day and year first written above.

 

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Trustee By:       Name:   Title:



--------------------------------------------------------------------------------

INDEVUS PHARMACEUTICALS, INC. By:       Name:   Glenn L. Cooper   Title:  
Chairman and Chief Executive Officer   Number of Limited Liability Company
Interests of Issuer Pledged Equity: 100   Notice Information pursuant to
Section 16.1:  

Address: 33 Hayden Avenue

                Lexington, MA 02421-7996

 

Attention: Mark S. Butler, General Counsel

 

Telephone: 781-402-3402

 

Facsimile: 781-761-0402

 

Email: mbutler@indevus.com

  Jurisdiction of Organization: Delaware

PLEDGE AND SECURITY AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

Annex A

“See Annex A to the Note Purchase Agreement by and between Ledgemont Royalty Sub
LLC and the Company dated August 26, 2008, attached as Exhibit 10.215 to this
Annual Report on Form 10-K”.